               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRAE JAVAR COMPTON,                    :
             Petitioner,               :     1:19-cv-0354
                                       :
      v.                               :     Hon. John E. Jones III
                                       :
DAVID J. EBBERT,                       :
              Respondent.              :

                                  ORDER

                                May 21, 2019

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241, and for the reasons set forth in the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus is DISMISSED for lack of
             subject matter jurisdiction.

      2.     The Clerk of Court is directed to CLOSE this case.



                                       s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge
